Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art or record, alone or in combination, teach a weighing system and method for weighing particulate materials, said weighing system including: 
a weighing device; a vibrator unit; a transfer receptacle having an opening, wherein the transfer receptacle is arranged to receive a quantity of the particulate material through the opening… wherein the control system is arranged to; actuate the robotic arm to move the transfer receptacle adjacent the weighing device; adjust an angle of inclination of the transfer receptacle to a dispensing angle of inclination to commence dispensing of the particulate material from the transfer receptacle… monitor an output signal from the weighing device during a weighing operation which is indicative of a measured weight of particulate material dispensed onto the weighing device, in order to achieve a target weight of dispensed particulate material; and adjust the angle of inclination of the transfer receptacle during a weighing operation in order to control the rate at which particulate material is dispensed from the transfer receptacle, as defined within the context of claim 1 along with all other limitations.

the control system monitoring an output signal from the weighing device during a weighing operation, which is indicative of a measured weight of particulate material dispensed onto the weighing device, in order to achieve a target weight of dispensed particulate material; and the control system, in response to signals received from the weighing device, adjusting an angle of inclination of the transfer receptacle in order to adjust the flow rate of material dispensed from the transfer receptacle, as defined within the context of claim 24 along with all other limitations.

monitor an output signal from the weighing device during a weighing operation, which is indicative of a measured weight of particulate material dispensed onto the weighing device, in order to achieve a target weight of dispensed particulate material; and determine a condition wherein the measured weight is equal to a first predetermined fraction of the target weight, and in response to detecting the condition wherein the measured weight is equal to the first predetermined fraction of the target weight, the control system is arranged to adjust the angle of inclination of the transfer receptacle from a first inclination angle which causes particulate material to dispense from the receptacle at a first flow rate to a second inclination angle which causes particulate material to dispense from the transfer receptacle at a second flow rate, as defined within the context of claim 35 along with all other limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753